Title: From Thomas Jefferson to Robert Mitchell, 18 March 1781
From: Jefferson, Thomas
To: Mitchell, Robert



Richmond March 18th 1781

The Information I received of the Arrival of the Marquis Fayette was premature. One of his Transports arrived at York which left the Marquis and the rest of the Fleet off the mouth of Patuxent. I said nothing in my Powers to you about valuing the vessels as the Law of itself directed it.
I am in Hopes you will be able to get some proper Judges to do this. I am too much a stranger to those in that Tract of Business to point out any. I think the valuation had better be in Tobacco dischargeable at the rates affixed by the Grand Jury next preceding paiment. The Capture of St. Eustatia is now confirmed. We learn that Great Britain declared war against the Dutch States on January 6th. and that Admiral Rodney took Possession of St. Eustatia February 3d, and detached a Squadron to seize on Curacoa. Perhaps the event will render the Detention of the vessels less inconvenient. I much wonder that Mr. Brown should have suffered the vessels to be out of Provisions after the Directions I gave him and what he told me. He is not in Town at this Time, but I will have  the matter immediately remedied. I inclose you an Order for a Hogshead of Spirits to be taken out of a vessel which falls down to Hoods with Flour, Spirits and military Stores for the Army collecting before Portsmouth.
The Order extends to flour also. I will give orders for Grape Shot and Cartridge paper to be sent you.

T. J.

